DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“image acquisition unit” in Claims 1 and 4
“static-image-acquisition instruction input unit” in Claims 1 and 4
“shake amount calculation section” in Claims 1 and 4
"static image-storage control section" in Claims 1, 4, and 7
"display control unit"  in Claim 4

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The “image acquisition unit” recited in Claims 1 and 4 is described in paragraph [0040] of the Specification, but insufficient structure has been provided to perform image pickup as required by the limitations of Claims 1 and 4.  Claims 2-3 and 5-7 are therefore rejected as depending from a rejected base claim.
The “display control unit” recited in Claim 4 is described in paragraph [0044-45] of the Specification, but insufficient structure has been provided to display images on a display as required by the limitation of Claim 4.  Claims 5-7 are therefore rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 recite the limitations "the first shake amount" in line 5 and “the second shake amount in lines 6-7.  There is insufficient antecedent basis for these limitations in the claim.  Claims 3 and 6 are therefore rejected as depending from a rejected base claim.
Claim 7 recites “the static image-storage control section respectively stores” in line 2.  It is unclear what weight is given to the term “respectively” in this case.  Additionally, it is unclear if the term “respectively” is being used to draw a comparison between the way that the first image and the second image are stored, the location in which the images are stored, or another variation between the images.   
Claim 7 further recites the limitation "the smallest shake amount" in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “image acquisition unit” in Claims 1 and 4 and “display control unit” in Claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The “image acquisition unit” and the “display control unit” do not have known equivalent structures.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015047402 A by Moriya (hereinafter “Moriya”).
Regarding Claim 1, Moriya discloses an endoscope system (endoscope system 10; [0028]; Fig. 1) comprising: a plurality of semiconductor light sources that emit light having wavelength ranges different from each other (light sources 20 include Blue LED 20a, Green LED 20b, and Red LED 20c; [0034-35]; Fig. 2) a light source controller that performs control to cause the plurality of semiconductor light sources to emit a plurality of kinds of illumination light (light source controller 21; [0036]; Fig. 2), which include first illumination light having a first light emission ratio (normal light observation mode including light from LEDs 20a-c) and second illumination light having a second light emission ratio different from the first light emission ratio (narrow band light observation mode including light from LEDs 20a-b; [0036]), while switching the plurality of kinds of illumination light according to a specific light emission order and a specific light emission period (light sources 20a-c are sequentially turned on in a surface sequential method; [0036-37]; Fig. 7); 
a processor configured to function as: an image acquisition unit that picks up images of an object to be observed illuminated with each illumination light to acquire a plurality of images (complementary color image sensor 28 images and generates imaging signal; [0046-47]), the plurality of images including first images obtained using the first illumination light (optical images obtained from complementary color image sensor 28 in normal observation mode; [0043-47]) and second images obtained using the second illumination light (narrow band observation mode image pickup is performed in the same way as normal observation mode; [0089]); 

a shake amount calculation section that calculates shake amounts (blur amount calculation section 37 calculates image blur following the freeze instruction signal; [0070, 74-76]) of the plurality of images acquired in a specific static-image-acquisition instruction period including a timing when the static-image-acquisition instruction is given (blur determined for image data P1-P6 and P-1-P-6; [0073-74]; Figs. 10A-B) in which shake amount-calculation processing for calculating the shake amount varies for each of the images (amount of blurring depends on image data from a group of images; [0075]);
and a static image-storage control section that performs control to store the plurality of images in a static image-storage as the static images for storage (still image selection unit 38 selects image data to be stored in still image memory 39) in a case where a specific condition is satisfied with regard to the shake amount (still image selection unit 38 determines if the minimum blur amount is less than a reference value; [0075-77]), 
wherein the plurality of images are acquired as image sets in the specific static-image-acquisition instruction period (images P1-P6 and P-1-P-6 each contain images from RGB illumination; [0073-74]; Fig. 10A), wherein the static image-storage control section stores an image set, which satisfies the specific condition, as the static images for storage (images P1-P6 and P-1-P-6 stored in still memory 39 if the blur value is less than a reference value; [0075]), and wherein the image set satisfying the specific condition is an image set of which a representative shake amount, which is a sum of shake amounts of the respective images of the image set (blur can be calculated for RGB illuminations of an image by adding coefficients corresponding to the blur amount; [0088]), is smallest among the plurality of image sets (the image with the minimum blur is stored in still memory 39; [0075-77]).
Regarding Claim 2, Moriya discloses the endoscope system according to claim 1.  Moriya further discloses wherein spectral images having a plurality of colors are included in each of the images (images P1-P6 and P-1-P-6 each contain images from RGB illumination; [0073-74]; Fig. 10A), and the shake amount-calculation processing includes first shake amount-calculation processing for calculating the first 
Regarding Claim 4, Moriya discloses an endoscope system (endoscope system 10; [0028]; Fig. 1) comprising: a plurality of semiconductor light sources that emit light having wavelength ranges different from each other (light sources 20 include Blue LED 20a, Green LED 20b, and Red LED 20c; [0034-35]; Fig. 2) a light source controller that performs control to cause the plurality of semiconductor light sources to emit a plurality of kinds of illumination light (light source controller 21; [0036]; Fig. 2), which include first illumination light having a first light emission ratio (normal light observation mode including light from LEDs 20a-c) and second illumination light having a second light emission ratio different from the first light emission ratio (narrow band light observation mode including light from LEDs 20a-b; [0036]), while switching the plurality of kinds of illumination light according to a specific light emission order and a specific light emission period (light sources 20a-c are sequentially turned on in a surface sequential method; [0036-37]; Fig. 7); 
a processor configured to function as: an image acquisition unit that picks up images of an object to be observed illuminated with each illumination light to acquire a plurality of images (complementary color image sensor 28 images and generates imaging signal; [0046-47]), the plurality of images including first images obtained using the first illumination light (optical images obtained from complementary color image sensor 28 in normal observation mode; [0043-47]) and second images obtained using the second illumination light (narrow band observation mode image pickup is performed in the same way as normal observation mode; [0089]); 
a static-image-acquisition instruction input unit that gives a static-image-acquisition instruction (freeze switch 17b provides a freeze instruction signal to still image shooting instruction unit 46; [0063]; Fig. 8) to acquire static images for storage of the respective images (still image memory 39 stores image data; [0073]);
1-P6 and P-1-P-6; [0073-74]; Figs. 10A-B) in which shake amount-calculation processing for calculating the shake amount varies for each of the images (amount of blurring depends on image data from a group of images; [0075]);
and a static image-storage control section that performs control to store the plurality of images in a static image-storage as the static images for storage (still image selection unit 38 selects image data to be stored in still image memory 39) in a case where a specific condition is satisfied with regard to the shake amount (still image selection unit 38 determines if the minimum blur amount is less than a reference value; [0075-77]), 
a display control unit (display control unit 40) that displays the plurality of images on a display unit (display unit 14; [0080]; Fig. 2) while switching the plurality of images according to a display condition including a specific display order and/or a specific display time (images are displayed from still image memory 39 according to the sequence in which the data was output), wherein the static image-storage control section associates the display condition with the static images for storage and stores the display condition (still image data in still image memory 39 is displayed following the freeze instruction signal; [0080]).
Regarding Claim 5, Moriya discloses the endoscope system according to claim 4.  Moriya further discloses wherein spectral images having a plurality of colors are included in each of the images (images P1-P6 and P-1-P-6 each contain images from RGB illumination; [0073-74]; Fig. 10A), and the shake amount-calculation processing includes first shake amount-calculation processing for calculating the first shake amount from a spectral image, which has a first color, of the first images, and second shake amount-calculation processing for calculating the second shake amount from a spectral image, which has a second color different from the first color, of the second images (blur can be calculated separately in each of the RGB images, including two shake amount-calculation processing capabilities and two image colors of red, green, and blue; [0086-88]).
Claim 7, Moriya discloses the endoscope system according to claim 4.  Moriya further discloses wherein the static image-storage control section respectively stores a first image having the smallest shake amount with regard to the first images (in normal mode, still image selection unit 38 selects the image with the lowest blur value to be saved in still image memory 39; [0075-77]) and a second image having the smallest shake amount with regard to the second images, among the plurality of images obtained in the specific static-image-acquisition instruction period (narrow band observation mode image processing is performed in the same way as normal observation mode; [0089]), as the static images for storage.
Regarding Claim 8, Moriya discloses a method of operating an endoscope system, the method comprising: a light source control step of causing a light source controller (light source controller 21; [0036]; Fig. 2) to perform control to cause a plurality of semiconductor light sources, which emit light having wavelength ranges different from each other (light sources 20 include Blue LED 20a, Green LED 20b, and Red LED 20c; [0034-35]; Fig. 2), to emit a plurality of kinds of illumination light, which include first illumination light having a first light emission ratio (normal light observation mode including light from LEDs 20a-c) and second illumination light having a second light emission ratio different from the first light emission ratio (narrow band light observation mode including light from LEDs 20a-b; [0036]), while switching the plurality of kinds of illumination light according to a specific light emission order and a specific light emission period (light sources 20a-c are sequentially turned on in a surface sequential method; [0036-37]; Fig. 7);
an image acquisition step of causing a processor to pick up images of an object to be observed illuminated with each illumination light to acquire a plurality of images (complementary color image sensor 28 images and generates imaging signal; [0046-47]), the plurality of images including first images obtained using the first illumination light (optical images obtained from complementary color image sensor 28 in normal observation mode; [0043-47]) and second images obtained using the second illumination light (narrow band observation mode image pickup is performed in the same way as normal observation mode; [0089]);
a static-image-acquisition instruction step of causing the processor to give a static-image-acquisition instruction (freeze switch 17b provides a freeze instruction signal to still image shooting 
a shake amount calculation step of causing the processor to calculate shake amounts (blur amount calculation section 37 calculates image blur following the freeze instruction signal; [0070, 74-76]) of the plurality of images acquired in a specific static-image-acquisition instruction period including a timing when the static-image-acquisition instruction is given (blur determined for image data P1-P6 and P-1-P-6; [0073-74]; Figs. 10A-B), in which shake amount-calculation processing for calculating the shake amount varies for each of the images (amount of blurring depends on image data from a group of images; [0075]);
and a static image storage step of causing the processor to store the plurality of images in a static image-storage as the static images for storage (still image selection unit 38 selects image data to be stored in still image memory 39) in a case where a specific condition is satisfied with regard to the shake amount (still image selection unit 38 determines if the minimum blur amount is less than a reference value; [0075-77]), 
wherein the plurality of images are acquired as image sets in the specific static-image-acquisition instruction period (images P1-P6 and P-1-P-6 each contain images from RGB illumination; [0073-74]; Fig. 10A), wherein the processor stores an image set, which satisfies the specific condition, as the static images for storage (images P1-P6 and P-1-P-6 stored in still memory 39 if the blur value is less than a reference value; [0075]), and wherein the image set satisfying the specific condition is an image set of which a representative shake amount, which is a sum of shake amounts of the respective images of the image set (blur can be calculated for RGB illuminations of an image by adding coefficients corresponding to the blur amount; [0088]), is smallest among the plurality of image sets (the image with the minimum blur is stored in still memory 39; [0075-77]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of US 2016156822 A1 by Iwasaki et al. (hereinafter “Iwasaki”).
Regarding Claim 3, Moriya discloses the endoscope system according to claim 2.  Moriya further discloses wherein the first illumination light includes more light (emission of light sources 20a-c), than the second illumination light (emission of light sources 20a-b; [0036]), and the first color is a blue color and the second color is a green color (blur can be calculated separately in each of the RGB images such that a first image is blue and a second is green; [0086-88]).
Moriya does not disclose the first illumination light having light at a shorter wavelength than the second illumination light.  However, Iwasaki discloses an image pickup apparatus including a light source apparatus which emits a large emission amount of white light and lesser emission amount of narrow band light ([0059]).  The narrow band light from NBI filter 42 passes through rotation filter 43 to emit red, green, and blue narrow band light in a sequence ([0062-63]).  In the case when the narrow band light is red or green, the narrow band light contains both a lesser total light emission amount and a lesser blue light emission amount, which has the shortest wavelength of the emitted bands.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source disclosed by Moriya with the light emission disclosed by Iwasaki with the benefit of using varying observation modes to reduce image disorder or change the color tone of an image (Iwasaki [0009]).
Regarding Claim 6, Moriya discloses the endoscope system according to claim 5.  Moriya further discloses wherein the first illumination light includes more light (emission of light sources 20a-c), than the second illumination light (emission of light sources 20a-b; [0036]), and the first color is a blue color and the second color is a green color (blur can be calculated separately in each of the RGB images such that a first image is blue and a second is green; [0086-88]).
Moriya does not disclose the first illumination light having light at a shorter wavelength than the second illumination light.  However, Iwasaki discloses an image pickup apparatus including a light source apparatus which emits a large emission amount of white light and lesser emission amount of narrow band .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2014220690 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795